DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they use solid black shading where the solid black shading is not used for bar graphs or to represent color (see 37 C.F.R. 1.84(m)), and some of the figures are grayscale drawings which are not of sufficient quality so that all details are reproducible in a printed patent (see MPEP 608.02(VII)(B)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,110,146 to Berthiaume et al. (hereinafter “Berthiaume”).
Regarding claim 1, Berthiaume discloses (see abstract; Figs. 1-5; and Col. 2, line 33 - Col. 5, line 10) a protective (see Col. 3, line 62 - Col. 4, line 2) device (as shown in the Figures), comprising: a cannulated tube (20) having a proximal end (26) and a distal end (22) and extending along a longitudinal axis (coaxial with guidewire 16, see Fig. 3); a proximal portion of the cannulated tube extending to the proximal end (see Fig. 2); a distal portion of the cannulated tube extending to the distal end (see Fig. 2); an inner volume extending through the cannulated tube (see Figs. 1-5 and Col. 4, lines 1-47); one or more slots (28 and/or 28') extending into the inner volume between the proximal end and the distal end of the cannulated tube (see Col. 4, lines 1-62); wherein the proximal portion is movable relative to the distal portion (as shown in Fig. 4, see also Col. 4, lines 54-59).
Berthiaume further discloses (claim 2) wherein the proximal portion is movable between an aligned position (Fig. 3) and a bent position (Fig. 4); (claim 3) wherein in the aligned position, the proximal portion extends along the longitudinal axis (see Fig. 3); (claim 4) wherein in the aligned position, the proximal portion is substantially aligned with the distal portion (see Fig. 3); (claim 5) wherein in the bent position, the proximal portion extends at an angle relative to the longitudinal axis (see Fig. 4); (claim 6) wherein one of the one or more slots extends into the inner volume and along the proximal portion toward the proximal end (see Figs. 1-5 and Col. 4, lines 1-47); (claim 7) wherein one of the one or more slots extends partially into the cannulated tube between the proximal portion and the distal portion, traversing the longitudinal axis (see Figs. 1-5 and Col. 4, lines 1-47); (claim 8) wherein the one of the one or more slots extends along an axis that is substantially perpendicular to the longitudinal axis (see Fig. 5); (claim 9) wherein the one of the one or more slots is between the proximal portion and the distal portion (see Figs. 1-5 and Col. 4, lines 1-47). 

Regarding claim 10, Berthiaume discloses (see abstract; Figs. 1-5; and Col. 2, line 33 - Col. 5, line 10) a protective (see Col. 3, line 62 - Col. 4, line 2) device (as shown in the Figures), comprising: a cannulated tube (20) having a proximal end (26) and a distal end (22) and extending along a longitudinal axis (coaxial with guidewire 16, see Fig. 3); a proximal portion of the cannulated tube extending to the proximal end (see Fig. 2); a distal portion of the cannulated tube extending to the distal end (see Fig. 2); an inner volume extending through the cannulated tube (see Figs. 1-5 and Col. 4, lines 1-47); a first slot (proximal most angled slot 28' in Fig. 5) extending into the inner volume and along the proximal portion toward the proximal end (see Fig. 5); a second slot extending partially into the cannulated tube between the proximal portion and the distal portion (an angled slot distal to proximal most angled slot 28' in Fig. 5); and a connecting portion attaching the proximal portion to the distal portion (there is a connecting portion of protector 20 between the proximal and distal portions) (see Figs. 1-5 and Col. 4, lines 1-62). 
Berthiaume further discloses (claim 11) wherein the proximal portion is movable relative to the distal portion (as shown in Fig. 4, see also Col. 4, lines 54-59) between an aligned position (Fig. 3) and a bent position (Fig. 4) (modified embodiment of Fig. 5 would function in the same way, see Col. 4, lines 59-62); (claim 12) wherein in the aligned position, the proximal portion is substantially aligned with the distal portion (see Figs. 5/3);  (claim 13) wherein in the aligned position, the proximal portion extends along the longitudinal axis (see Figs. 5/3); (claim 14) wherein in the bent position, the proximal portion extends at an angle relative to the longitudinal axis (see Figs. 5/4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-16 and 18-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0061262 A1 to Mertboth et al. (hereinafter “Mertboth”).
Regarding claim 15, Mertboth discloses (see abstract; Figs. 1-21; and [0035]-[0069]) a protected anchor inserter assembly (as shown in the Figures), comprising: a protective device (holster 102) having: a cannulated tube (paper blank 110 - forms a cannulated tube as per [0042]) having a proximal end (near #112, Fig. 2) and a distal end (near # 114, Fig. 2) and extending along a longitudinal axis (116 - see [0037]); a proximal portion of the cannulated tube extending to the proximal end (as shown in Fig. 2); a distal portion of the cannulated tube extending to the distal end (as shown in Fig. 2); an inner volume extending through the cannulated tube (as shown in Fig. 6 and as per [0042]); one or more slots (150 and/or 156 and/or 148) extending into the inner volume between the proximal end and the distal end of the cannulated tube (see Fig. 2); and wherein the proximal portion is movable relative to the distal portion (see Figs. 18-19 and [0066]-[0067]); an anchor inserter (104) having a shaft (180) with a proximal end (182) and a distal end (184); and wherein the anchor inserter extends along the longitudinal axis within the inner volume of the cannulated tube (see [0042] and Figs. 3-8). 
Merthboth further discloses (claim 16) wherein the proximal end of the anchor inserter extends toward the proximal end of the cannulated tube and the distal end of the anchor inserter extends toward the distal end of the cannulated tube (see Figs. 3-8); (claim 18) wherein the proximal portion is movable to a bent position wherein the proximal end of the shaft is outside the cannulated tube (see Figs. 18-20 and [0066]-[0068], the proximal end of the shaft is outside the cannulated tube as the user withdraws the instrument as a result of the proximal portion being movable to the "bent" position);  and (claim 19) a hard stop feature around an outer surface of the shaft of the anchor inserter (see Figs. 3/6, surface 174 of the medical device constitutes a hard stop as it prevents the medical device from sliding further distally and holds it in place as it is engaged by the bottom surface of second handle cover section 142).
With respect to claim 15, Mertboth fails to disclose that the distal end is sharp.  However, the Examiner hereby takes Official Notice that using sharp distal ends for delivery instruments is well known and routine in the art, as they are commonly understood to be used for puncturing or piercing through tissue in order to deliver the surgical tool or implant housed therein to the appropriate anatomical location - therefore, it would be obvious to one of ordinary skill to modify the surgical device in Mertboth to have a sharp distal end.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertboth as applied to claim 15 above, and further in view of US 2014/0236147 A1 to Schneider et al. (hereinafter “Schneider”).
With respect to claim 17, Mertboth fails to specifically disclose a quick change connector at the proximal end of the shaft wherein the quick change connector is positioned within the proximal portion of the cannulated tube.  Schneider discloses (see abstract; Figs. 5-6; and [0053]-[0057]), in the same field of endeavor, an endoscopic instrument comprising a shaft 1 and a handle 50, wherein the shaft comprises a quick change connector 16 at the proximal end of the shaft (see Fig. 6 and [0056]-[0057], as per [0057], push-button 56 is actuated to release shaft 1 from handle 50 by detaching from connector 16, making it a quick change connector) for the purpose of making the device smaller in length then the assembled instrument so that it can be cleaned and sterilized in a standard cleaning and sterilizing apparatus ([0057]/[0004]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mertboth's system with the quick change connector of Schneider in order to make the device smaller in length then the assembled instrument so that it can be cleaned and sterilized in a standard cleaning and sterilizing apparatus.  In making the proposed combination, the quick change connector would be positioned within the proximal portion of the cannulated tube since the interface between the handle and shaft of Mertboth's device is located in the proximal portion of the cannulated tube.


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached PTO-892 Notice of References cited for additional relevant prior art disclosing protective sheaths/sleeves/etc. for medical devices which have a straight configuration and a bent configuration due to a slit/slot along the surface of the device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771